Citation Nr: 1723400	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1964 to November 1967, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  Prior to September 9, 2010, the Veteran's PTSD more nearly approximated occupational and social impairment, with deficiencies in most areas; the preponderance of the evidence is against a finding that it was productive of total occupational and social impairment.

2.  Since September 9, 2010, the Veteran's PTSD more nearly approximated total occupational and social impairment.

3.  Beginning March 30, 2012, the Veteran was in receipt of a disability rating of 100 percent for PTSD, and had additional disabling that was 60 percent disabling. 


CONCLUSION OF LAW

1.  Prior to September 9, 2010, the criteria for an initial disability rating of in excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Since September 9, 2010, the criteria for an initial disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016). 

3.  Beginning March 30, 2012, the criteria for special monthly compensation (SMC) at the statutory housebound rate have been met.  38 U.S.C.A. § 1114(s) (West 2014), 38 C.F.R. § 3.350(i)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his PTSD is more severely disabling that currently evaluated and prevents him from working.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4(2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).
In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).







Background and Analysis

Higher Rating for PTSD

In an initial VA consultation for PTSD in January 2005, the Veteran reported that he has recurrent nightmares of the trauma (stressors) he witnessed in Vietnam, and flashbacks, which caused him intense fear and hopelessness.  He also reported that he re-experienced the stressors through recurrent, intrusive recollections, and that he occasionally experienced auditory and visual hallucinations regarding his stressors.  The Veteran stated that he avoids thoughts, feelings, and conversations related to the stressors and avoids people and crowded places, like shopping malls all together.  The Veteran reported that he stays by himself and goes to the woods a lot with his dogs.  He stated that he had no relationships.  He also reported he has trouble falling asleep and staying asleep.  The Veteran reported that his mood was depressed, as well as anxious and irritable.

The examiner noted that Veteran had an exaggerated startle response.  The examiner also noted that the Veteran had no visual or auditory hallucinations, at this time.  The examiner noted that the Veteran had a suicide attempt in 1976, but that the Veteran denied any other suicide attempts and any suicidal or homicidal attempts, at this time.  The examiner noted that the Veteran had decreased concentration, as well as difficulty remembering the details of the stressors.  The examiner described the Veteran as having normal speech and fair eye contact.  The examiner further described the Veteran as anxious with a constricted affect, with fair insight and judgment.  The examiner assigned a Global Assessment of Functioning (GAF) score of 40 to the Veteran.

In an April 2005 treatment note, the Veteran reported continuing nightmares, flashbacks, intrusive thoughts, social isolation, insomnia, depressed and anxious mood, hypervigilance, exaggerated startle response, poor concentration, and decreased attention span.  He denied psychotic symptoms or lethal ideations.  The examiner noted that the Veteran was working as a hairdresser and as a rescuer for dogs.  In an August 2005 treatment notes, the Veteran's symptoms are the same as noted above.  In a November 2005 treatment note, the Veteran's symptoms included increased anxiety and depression, resulting in an increase in his medicine dosage.

In a January 2006 treatment note, the same symptoms above were noted, but added that the Veteran was isolating himself more.  The examiner increased the Veteran's medicine doses again.  In May 2006 to October 2007 treatment notes, all of the symptoms described above were noted.

In December 2006, the Veteran's sister, who lived with the Veteran, submitted a statement in support of claim and stated that the Veteran had "an awful lot of nightmares," and was depressed.

In a November 2007 treatment note, all of the above symptoms were noted, and a new symptom of paranoia was reported by the Veteran.

In treatment notes from February 2008 to December 2010, all of the above symptoms are noted.  In a May 2010 treatment note the Veteran reported feeling lonely, spending time with his dogs and avoiding any social contacts, in addition to the symptoms described above.  

In September and December 2010 treatment notes, the above cumulative symptoms were noted.

In a June 2011 treatment note, the examiner noted that the Veteran's depression had become more severe and the Veteran reported crying every day, in addition to the symptoms listed above.

In a September 2011 treatment note, the Veteran reported being depressed and tearful, in addition to all of the symptoms listed above.

In a September 2011 statement in support of claim, the Veteran's sister wrote that she had been taking care of the Veteran for three years.  She helped him in the bath, took him to all of his doctor's appointments, and made sure he took all of his medicines.  She also wrote that she had to take him to the store, as he does not drive anymore after his Diabetes caused him to have low blood sugar and black out, [resulting in a head-on collision].   She wrote that she washed all of his clothes, and walked his dogs with him, "because he is afraid to go out by himself."  She noted that the Veteran had her awake a lot at night due to his yelling as a result of his nightmares.  She wrote that the Veteran is very depressed, in spite of changes to his medicine, and the Veteran cried a lot.  She recounted the symptoms she witnessed: flashbacks all the time; intrusive thoughts; social isolation; depressed, anxious and irritable moods; panic attacks; poor concentration; memory problems; decreased attention span; and relationship problems with others.

In October and December 2011 treatment notes, all of the above cumulative symptoms were noted.

In a January 2012 treatment note, the examiner specifically noted that the Veteran's mood was depressed, and noted the above described symptoms.

In February 2012, the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran had two suicide attempts in 2007 and that the Veteran had felt hopeless at that time.  The examiner stated that the Veteran suffered from infrequent suicidal thoughts, but was no longer acutely suicidal.  The examiner noted the Veteran's on-going depression and included a diagnosis for Dysthymic Disorder.  The examiner concluded that the "Veteran is consistently depressed.  He suffers from fleeting suicide thoughts at this time.  He is quick to become irritable, anxious and angry."  The examiner also noted all of the Veteran's PTSD symptoms and concluded that the Veteran's PTSD symptoms "cause clinically significant distress or impairment in social, occupational, or other areas of functioning."

In February and March 2012 treatment notes, the above noted symptoms and diagnoses were described.

In July 2012, the Veteran reported that he was unemployable due to solely to his PTSD and that he last worked on September 8, 2010.

In the February, April, and May 2013 treatment notes, it was noted that the Veteran participated in bereavement counseling due to his sister's death.  His PTSD symptoms remained the same as described above.

In August 2016 the Veteran was afforded another VA psychiatric examination.  In addition to the PTSD symptoms noted above, the examiner at this visit noted persistent delusions or hallucinations and recent suicidal ideation.  Additionally, the examiner recorded that the Veteran considered overdosing on medication two weeks ago, but his friend talked him out of it and that the Veteran called suicide hotline.  It was also noted that the Veteran had previously developed a safety plan for his suicidal ideations with the VA medical center; this examiner noted that he reviewed this safety plan during the examination with the Veteran.   The examiner concluded that the Veteran "requires individual psychiatry and psychotherapy services to address his PTSD, depression, and psychotic symptoms.  Weekly individual therapy is strongly recommended until such time as he maintains an extended period of time in which he does not feel suicidal.  A medical evaluation with a psychiatrist is strongly recommended to address his reported auditory hallucinations."

Upon a review of the record, the Board has determined that the evidence shows that he was gainfully employed until September 8, 2010.  As such, the Board finds that the preponderance of the evidence shows that no more than a 70 percent rating was warranted.

Since September 9, 2010, resolving all reasonable doubt in the Veteran's favor, the Board finds that his PTSD symptoms have more nearly approximated total occupational and social impairment.

In reaching this determination, the Board notes the Veteran's sister's statement in September 2011 in which she described the Veteran's inability to perform activities of daily living (including maintenance of minimal personal hygiene) for the past three years.  The Board finds this evidence competent, credible and probative.  The Board also notes that the Veteran has not worked since 2010 and was working part-time before then.  In sum, the record supports a finding of total occupational and social impairment due the Veteran's PTSD symptoms and a disability rating of 100 percent is warranted. 

Special Monthly Compensation

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).

Here, the Veteran is now in receipt of a 100 percent disability rating for his PTSD effective September 9, 2010.  Additionally, the Veteran has been in receipt of a 60 percent disability rating for renal insufficiency associated with his diabetes mellitus. beginning March 30, 2012.  As such, SMC at the housebound rate is warranted.

As found above, the Veteran is now in receipt of a 100 percent disability rating for his service-connected PTSD.  The receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot a claim for a total disability based on individual employability (TDIU), see Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, there is no indication from the record that the Veteran's TDIU claim is predicated on any single disability other than his service-connected PTSD.  In fact, the Veteran has consistently asserted that he is unemployable solely due to his PTSD symptoms.  Therefore, the Board finds that a claim of entitlement to TDIU is moot.


ORDER

Prior to September 9, 2010, a rating in excess of 70 percent for PTSD is denied.

Effective September 9, 2010, an initial disability rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Effective March 30, 2012, SMC based on statutory housebound status is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


